Citation Nr: 0123709	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The appellant had active duty service from January 1997 to 
August 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  The Board has determined that the 
issue is more accurately characterized as stated on the cover 
page of this decision.  


REMAND

In April 2000, the RO received the veteran's claim for a 
"disability for stress."  At that time, she asserted that 
she had been the target of sexual harassment while serving in 
the Air Force at Travis Air Force Base.  Specifically, she 
asserted that she developed an acquired psychiatric disorder 
as a result of sexual harassment from a civilian supervisor 
while working at a lodging operation called The West Wind 
Inn.  The instances of alleged harassment by the civilian 
supervisor included: 1) repeatedly asking her out on dates 
despite her refusals; 2) displaying a poster on etiquette 
("GENA poster") which she found to be degrading to women (a 
copy of the GENA poster is in the record); 3) giving her an 
extremely difficult assignment which required doing an 
inventory of about 500 rooms in three warehouses; and 4) one 
instance in which the civilian supervisor changed his clothes 
in front of the veteran after he fell in the water.  The 
veteran does not allege that the civilian supervisor ever 
touched her, or sexually assaulted her.  The veteran has not 
identified any living witnesses or confidants.  

The veteran stated that in October 1998 she filed a formal 
complaint with "Military Equal Opportunity."  The Air 
Force's final report is not of record, and on remand this 
report should be requested.  

The veteran's service records contain several reports showing 
that she received disciplinary action for a number of 
incidents.  However, a copy of her personnel file is not 
currently associated with the claims file.  On remand, the 
veteran's personnel file should be obtained.  

The Board further notes that recent legislative changes have 
significantly altered VA's duty to assist under certain 
circumstances.  Specifically, these changes include a 
provision indicating that VA shall provide a medical 
examination and/or medical opinion when such is necessary to 
make a decision in the case.  See 38 U.S.C.A. § 5103A(d) 
(West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159 
(c)(4)(B)).  In this case, the veteran has not been afforded 
a VA examination, and under the circumstances, the Board has 
determined that a remand is required.  

In addition, a recent decision by the U.S. Court of Appeals 
for Veterans Claims (Court), Patton v. West, 12 Vet. App. 272 
(1999), clearly alters the landscape in the adjudication of 
claims of service connection for PTSD based upon personal 
assault.  In Patton, the Court emphasized that statements 
contained in prior decisions indicating that "something more 
than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence'" of a claimed 
stressor and that "[a]n opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  With regard to 
personal assault cases, the Court pointed out that "VA has 
provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so called 
equipoise doctrine, see 38 U.S.C.A. § 5107(b) (West Supp. 
2001), where the benefit of the doubt is given to the 
claimant unless the evidence preponderates against the claim.  

Finally, the Board notes that the claims file includes VA 
outpatient treatment reports, dated in February and March of 
2000, which contain diagnoses of adjustment disorder with 
depressed mood, and rule out personality disorder.  There is 
no diagnosis of PTSD.  However, the veteran has reported that 
she has received psychiatric treatment from Daniel F. Becker, 
M.D.  A bill from Dr. Becker indicates that he examined her 
in about April 2000.  At present the claims file does not 
contain this examination report, or any other treatment 
reports from Dr. Becker.  On remand, the RO should attempt to 
obtain these records.  

The veteran is advised that it is her responsibility to 
obtain evidence in support of her claim, and that if she has 
or can obtain evidence which shows that she was sexually 
harassed during service, and/or has an acquired psychiatric 
disorder, to include PTSD, as a result of her service, she 
must submit that evidence to the RO.  

Therefore, this case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
veteran's personnel file.  

2.  The RO should contact Headquarters, 
U.S. Air Force, Office of the Judge 
Advocate General, (AF/JA), Pentagon, Room 
4E112, Washington, D.C.  20330, and 
request the report involving the 
veteran's October 1998 allegations of 
sexual harassment at Travis Air Force 
Base.  

3.  The RO should contact the appellant 
to ascertain if there are any additional 
treatment reports, VA or otherwise, which 
are not currently associated with the 
claims file and which show evaluation or 
treatment for an acquired psychiatric 
disorder, to include treatment received 
from Dr. Becker.  After securing any 
necessary releases, the RO should attempt 
to obtain all identified treatment 
records.  Any medical records that are 
obtained and that are not already on file 
should be associated with the claims 
folder.  38 C.F.R. § 3.159 (2000).  

4.  The RO should contact the veteran and 
request that she identify independently 
verifiable evidence of behavioral changes 
which occurred at the time of the alleged 
stressor, and to provide a list of any 
fellow air force personnel and/or 
civilians, and their addresses, who may 
be able to provide lay statements as to 
the occurrence of the claimed stressor, 
and/or changes which they observed in his 
behavior at the time of the claimed 
stressor.

5.  The RO should ensure that its efforts 
conform to all relevant provisions of 
Manual 21-1 regarding development in PTSD 
claims based on personal assault, to 
include undertaking all reasonable 
efforts to locate any witnesses 
identified, and, if located, to obtain 
statements from them regarding their 
knowledge of the veteran's alleged 
stressors.  

6.  Upon completion of the development as 
outlined in the first six paragraphs of 
this REMAND, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine whether she has an acquired 
psychiatric disorder, to include PTSD, 
under the criteria as set forth in DSM-
IV.  If the veteran has an acquired 
psychiatric disorder (other than PTSD), 
the examiner should report whether it is 
at least as likely as not that the 
veteran's acquired psychiatric disorder 
is related to her service.  With regard 
to PTSD, the RO should provide the 
examiner with a summary of any verified 
stressor(s), as well as the all evidence 
pertaining to changes in behavior at the 
time of the claimed stressor(s).  The 
claims files should be provided to the 
examiner in connection with the 
examination.

7.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issue of service connection for an 
acquired psychiatric disorder, to include 
PTSD, on a de novo basis.  If the 
benefits sought are not granted, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence 
she desires to have considered in connection with her current 
appeal.  


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


